                        THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



  ORLANDO PEÑA-LOPEZ,

         Petitioner,

         v.                                               Civil No. 16-1417 (ADC)
                                                    [Related to Crim. No. 13-275 (ADC)]
  UNITED STATES OF AMERICA,

         Respondent.



                                    OPINION AND ORDER

       On February 7, 2019, the Court denied in part petitioner Orlando Peña-López’s (“Peña”)

pro se petition to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 in relation to

Criminal Case No. 13-275. ECF No. 15. The Court reserved ruling on Peña’s argument regarding

ineffective assistance of counsel in relation to appeal rights, until holding an evidentiary hearing

on the matter. Id. The Court subsequently learned that Peña’s counsel in Crim. No. 13-275,

Carlos Noreiga (“Noreiga”), was medically unable to attend an evidentiary hearing. ECF Nos.

16, 19, 20. Accordingly, the Court appointed separate counsel for both petitioner and Noreiga.

Id. The Court conducted a status conference with the attorneys, including the attorney for the

United States, and established a timetable in which all of the attorneys could participate in a

deposition at Noreiga’s home. ECF No. 26. The attorneys conducted the deposition on March

12, 2019. ECF Nos. 26, 27, 28. The Court conducted an evidentiary hearing on March 13, 2019,

to elicit Peña’s testimony. ECF No. 28. The parties filed a transcript of the deposition testimony
Civil No. 16-1417 (ADC)                                                                                 Page 2


on March 15, 2019. ECF No. 27. The remaining issue in Peña’s habeas petition is now ripe for

adjudication. Based on the evidence elicited, the Court DENIES the petition in full. ECF No. 1.

I.      Background 1

        Peña asserts that Noreiga performed ineffectively when he failed to timely file a notice of

appeal upon Peña’s request, thereby depriving Peña of the right to appeal his conviction. ECF

No. 1-1 at 13. At the March 13, 2019 evidentiary hearing, Peña testified that he understood that

his plea agreement contained an appeal waiver. ECF No. 28. He recalled discussing the appeal

waiver and the other terms of the plea agreement with Noreiga before entering his plea. Id. He

testified that he remembered attending a sentencing hearing and he understood that the Court

imposed the lowest possible sentence under the applicable statute and that his sentence was in

accordance with his plea agreement. Id. He also recalled the Court reiterating the existence and

impact of the appeal waiver during his sentencing hearing. Id. He testified that he understood

he had nothing to gain in an appeal and that an appeal would likely be dismissed because he

was sentenced in accordance with his plea agreement. Id.

        The Court questioned Peña directly, during which time he clarified that he did not have

much knowledge of the law but heard about the possibility of filing a habeas petition from other

inmates. Id. Peña testified contradictorily, stating that he did not have contact with Noreiga after

sentencing because Peña was abruptly “taken away,” and that he and Noreiga spoke “outside”


1The background of this case and the underlying criminal case is recounted in full in the Court’s Order at ECF No.
15.
Civil No. 16-1417 (ADC)                                                                    Page 3


after sentencing about filing an appeal. Id. He could not remember any details about that

conversation or what grounds for appeal he desired to pursue. Id. He also could not remember

Noreiga’s response to his appeal request. Id. Last, he stated that he never wrote a letter to

Noreiga after sentencing. Id.

       Similarly, during his deposition, Noreiga stated that although he believed Peña did not

request an appeal, he could not be “a hundred percent sure.” ECF No. 27 at 8–9. He noted that

his general practice during his several decades of criminal defense work was to file a notice of

appeal whenever a client requested that he do so. Id. at 10–11.

II.    Legal Standard

       To succeed on a claim that counsel was constitutionally ineffective, “[p]etitioner must

first show that his counsel’s ‘performance was deficient,’ and he must then show that ‘the

deficient performance prejudiced the defense.’” Williams v. United States, 858 F.3d 708, 715 (1st

Cir. 2017) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)). Failure to prove either

prong of an ineffective assistance claim is fatal to the claim. United States v. Caparotta, 676 F.3d

213, 219–20 (1st Cir. 2012). “[A] lawyer who disregards specific instructions from the defendant

to file a notice of appeal acts in a manner that is professionally unreasonable” and presumptively

prejudicial. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000).

III.   Analysis

       Peña could not recall any details of his alleged conversation with Noreiga about an

appeal and, indeed, gave conflicting testimony as to whether he ever spoke with Noreiga after
Civil No. 16-1417 (ADC)                                                                                   Page 4


sentencing. Additionally, Peña agreed he had no specific grounds in mind for which to request

an appeal and that he understood he had waived his right to appeal, though he admitted he was

not legally savvy. Thus, all Peña has provided is his self-serving statement, devoid of any

specific details that may lend to the statement’s credibility, that he requested Noreiga file a

notice of appeal.

          In addition, Noreiga stated that Peña never requested an appeal, though he was not

completely certain if he was remembering the case clearly. Nonetheless, Noreiga confirmed that

he would have filed a notice of appeal had Peña requested he do so because that was his normal

practice during his lengthy criminal defense career.

          Last, but not least, petitioner has not challenged his guilty plea or conviction. He

acknowledged having pleaded guilty and waiving his right to appeal. He indicated that the

contents of the plea agreement had been explained to him and that he understood the plea

agreement. More so, he indicated that he understood he had been sentenced in accordance with

the plea agreement and that he had received the statutorily mandated minimum sentence. 2

          Given the evidence elicited during the hearing and deposition, as well as Peña’s

understanding of the appeal waiver in his plea agreement, the Court concludes that Peña did

not ask Noreiga to file an appeal in Crim. No. 13-275. Therefore, Noreiga did not render

ineffective assistance by failing to file an appeal in this case and Peña’s request for habeas relief

on this ground necessarily fails.


2   For these same reasons, petitioner’s argument would have failed even if his claim had been considered credible.
Civil No. 16-1417 (ADC)                                                              Page 5


IV.   Conclusion

      The motion for habeas relief at ECF No. 1 is DENIED in full. Clerk of Court is to enter

judgment accordingly.

      SO ORDERED.

      At San Juan, Puerto Rico, on this 25th day of March, 2019.

                                                S/AIDA M. DELGADO-COLÓN
                                                United States District Judge
